When the recharge as a whole is considered, the word "this" in the expression in the excerpt from the charge quoted in division 1 of the opinion was plainly referring to a denial by the defendant that he participated in the criminal act of Lancaster, and was not understood by the jury as being a statement by *Page 834 
the court that the defendant was denying the proposition of law that "in misdemeanors all participants are principals." This and all other matters in the motion having been considered, a rehearing is
Denied.